Case: 1:20-cv-00922-MRB Doc #: 3 Filed: 11/13/20 Page: 1 of 6 PAGEID #: 27




                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION - CINCINNATI

  TRACEY WILEY,                                      CASE NO. 1:20-CV-00922

                                       Plaintiff,    JUDGE

  vs.                                                ANSWER ON BEHALF OF
                                                     DEFENDANT DOLLAR TREE STORES,
  DOLLAR TREE STORES, INC., et al.                   INC. TO PLAINTIFF’S COMPLAINT

                                   Defendants.       (JURY DEMAND ENDORSED HEREON)



          Now comes Defendant, Dollar Tree Stores, Inc. (hereinafter “Defendant” or “Dollar

  Tree”), by and through counsel, and for its Answer to Plaintiff’s Complaint, states as follows:

          1.     Defendant Dollar Tree Stores, Inc. (“Dollar Tree”) is without knowledge or

  information sufficient to form a belief as to the truth of the allegations contained in Paragraph 1

  of Plaintiff’s Complaint and therefore denies same.

          2.     Dollar Tree admits the allegations contained in Paragraph 2 of Plaintiff’s

  Complaint.

          3.     Dollar Tree is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in Paragraph 3 of Plaintiff’s Complaint and therefore denies

  same.

                                    ANSWER TO COUNT ONE

          4.     With respect to the allegations contained in Paragraphs 1 through 3 of Plaintiff’s

  Complaint, Dollar Tree reavers each and every response, defense and/or denial previously set

  forth in its answer herein and incorporates the same as if fully rewritten herein.
Case: 1:20-cv-00922-MRB Doc #: 3 Filed: 11/13/20 Page: 2 of 6 PAGEID #: 28




          5.     Dollar Tree admits the allegations contained in Paragraph 5 of Plaintiff’s

  Complaint.

          6.     Dollar Tree is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in Paragraph 6 of Plaintiff’s Complaint and therefore denies

  same.

          7.     Dollar Tree denies the allegations contained in Paragraph 7 of Plaintiff’s

  Complaint.

          8.     Dollar Tree denies the allegations contained in Paragraph 8 of Plaintiff’s

  Complaint.

          9.     Dollar Tree denies the allegations contained in Paragraph 9 of Plaintiff’s

  Complaint.

          10.    Dollar Tree denies the allegations contained in Paragraph 10 of Plaintiff’s

  Complaint.

          11.    Dollar Tree denies the allegations contained in Paragraph 11 of Plaintiff’s

  Complaint.

          12.    Dollar Tree denies the allegations contained in Paragraph 12 of Plaintiff’s

  Complaint.

          13.    Dollar Tree denies the allegations contained in Paragraph 13 of Plaintiff’s

  Complaint.

          14.    Dollar Tree denies the allegations contained in Paragraph 14 of Plaintiff’s

  Complaint.

          15.    Dollar Tree denies the allegations contained in Paragraph 15 of Plaintiff’s

  Complaint.




                                                  2
Case: 1:20-cv-00922-MRB Doc #: 3 Filed: 11/13/20 Page: 3 of 6 PAGEID #: 29




                                    ANSWER TO COUNT TWO

         16.     With respect to the allegations contained in Paragraphs 1 through 15 of Plaintiff’s

  Complaint, Dollar Tree reavers each and every response, defense and/or denial previously set

  forth in its answer herein and incorporates the same as if fully rewritten herein.

         17.     Dollar Tree is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in Paragraph 17 of Plaintiff’s Complaint and therefore

  denies same.

         18.     Dollar Tree is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in Paragraph 18 of Plaintiff’s Complaint and therefore

  denies same.

         19.     Dollar Tree is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in Paragraph 19 of Plaintiff’s Complaint and therefore

  denies same.

         20.     Dollar Tree is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in Paragraph 20 of Plaintiff’s Complaint and therefore

  denies same.

         21.     Dollar Tree denies all allegations set forth in Plaintiff’s Complaint that it does not

  expressly admit herein.


                                    AFFIRMATIVE DEFENSES

         To the extent the evidence establishes the existence of any one or more of the following

  defenses or affirmative defenses, then Plaintiff is barred, in whole or in part, from obtaining any

  relief against this Defendant:

         1.      Plaintiff’s claims herein were filed after the applicable statute of limitations.



                                                    3
Case: 1:20-cv-00922-MRB Doc #: 3 Filed: 11/13/20 Page: 4 of 6 PAGEID #: 30




         2.      Plaintiff’s claim is frivolous, justifying sanctions pursuant to R.C. 2323.51.

         3.      Failure to state a claim upon which relief may be granted.

         4.      Failure to join necessary and indispensable parties to this action as required by

  Rules 17, 19, and 20 of the Federal Rules of Civil Procedure.

         5.      Plaintiff’s comparative negligence.

         6.      Open and obvious doctrine.

         7.      Two inch rule and/or the condition was insignificant, trivial or insubstantial.

         8.      There was no dangerous condition or defect.

         9.      Lack of actual or constructive notice of a dangerous condition or defect.

         10.     Plaintiff cannot identify or explain what caused the injury.

         11.     Primary assumption of the risk.

         12.     Secondary and/or implied assumption of the risk.

         13.     Express assumption of the risk.

         14.     Insufficiency of service of process.

         15.     Lack of personal jurisdiction.

         16.     Intervening and/or superseding cause.

         17.     Failure to mitigate damages.

         18.     Plaintiff is not the real party in interest to all or a portion of the claimed damages

  and, therefore, Plaintiff has no legal standing or right to recover.

         19.     Failure to join necessary and indispensable parties to this action.

         20.     Doctrines of waiver, res judicata, collateral estoppel, estoppel and/or laches.

         21.     Dollar Tree asserts its right to the “empty chair” defense pursuant to R.C.

  2307.23.




                                                    4
Case: 1:20-cv-00922-MRB Doc #: 3 Filed: 11/13/20 Page: 5 of 6 PAGEID #: 31




         Defendant reserves the right to assert additional affirmative defenses as the result of

  ongoing discovery.

         WHEREFORE, Defendant Dollar Tree Stores, Inc. demands that Plaintiff’s Complaint be

  dismissed with prejudice at Plaintiff’s costs and for such further equitable relief deemed

  appropriated by this Court.




                                                    Respectfully submitted,


                                                     /s/ Christopher E. Cotter
                                                    Christopher E. Cotter (0084021)
                                                    ccotter@ralaw.com
                                                    Roetzel & Andress, LPA
                                                    222 South Main Street
                                                    Akron, OH 44308
                                                    Telephone: 330.376.2700
                                                    Facsimile: 330.376.4577

                                                    Patrick B. Healy (0083756)
                                                    Roetzel & Andress, LPA
                                                    625 Eden Park Drive, Suite 450
                                                    Cincinnati, OH 45202
                                                    Telephone: 513.361.0200
                                                    Facsimile: 513.361.0335
                                                    Email: phealy@ralaw.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    DOLLAR TREE STORES, INC.




                                                5
   Case: 1:20-cv-00922-MRB Doc #: 3 Filed: 11/13/20 Page: 6 of 6 PAGEID #: 32




                                              JURY DEMAND

             Defendant Dollar Tree Stores, Inc. hereby demands a trial by jury.


                                                             /s/ Christopher E. Cotter
                                                            One of the Attorneys for
                                                            Defendant Dollar Tree Stores, Inc.


                                      CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and accurate copy of the foregoing has been served
      upon the following parties via the Court's electronic filing system this 13th day of
      November 2020, which sent electronic notice of such filing to the attorneys of record in this case.


      Stephanie L. Collins                                United Healthcare Services Inc.
      The Law Offices of Blake R. Maislin, LLC            c/o CT Corporation System
      Maislin Professional Center                         4400 Easton Commons Way
      2260 Francis Lane                                   Suite 125
      Cincinnati, Ohio 45206                              Columbus, OH 43219
      Phone: 513.444.4444                                 DEFENDANT
      Fax: 513.721.5557
      scollins@maislinlaw.com

      ATTORNEY FOR PLAINTIFF
      TRACEY WILEY

                                                            /s/ Christopher E. Cotter
                                                            Attorney for Defendant Dollar Tree Stores, Inc.




                                                      6
15842847 _1 134501.0039
